DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 26, and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9, 11, 13, 14, 18-20, 26, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuduvalli (US 20120035470 A1).
With regards to claim 1, Kuduvalli discloses a treatment device (Fig. 3, 4, 17A) comprising: a treatment assembly including a first radiation source 206/1706 configured to deliver a treatment beam, the treatment assembly having a treatment region relating to an object; a first gantry 216/1716 supporting the first radiation source; an imaging assembly 213/1713, 215/1715 including a second radiation source 213/1713 and a radiation detector 215/1715, the second radiation source being configured to deliver an imaging beam [0038] (Claim 37), and the radiation detector being 
With regards to claims 2, 3, and 5, Kuduvalli discloses the claimed configuration (Fig. 4).
With regards to claim 6, Kuduvalli discloses further including an arm 204 mounted on the first gantry, the first radiation source being mounted on the arm (Fig. 4).
With regards to claim 9, Kuduvalli discloses wherein a rotation plane of the first gantry and a rotation plane of the second gantry are parallel during a radiotherapy operation (Fig. 2A; both gantries rotatable around axis 235).
With regards to claim 11, Kuduvalli discloses wherein the first gantry and the second gantry are rotatable synchronously (operating the imaging system to acquire a plurality of images of the body part during the treatment fraction suggests both gantries rotating at the same time; Claim 26).
With regards to claim 13, Kuduvalli discloses wherein the first gantry is configured to rotate independently of the second gantry [0038].
With regards to claim 14, Kuduvalli discloses a processing module configured to reconstruct an image based on the at least portion of the imaging beam detected by the radiation detector when the first radiation source delivers the treatment beam (operating the imaging system to acquire a plurality of images of the body part during the treatment fraction suggests the claimed module; Claim 26).
With regards to claim 18, Kuduvalli discloses wherein the delivery of the treatment beam and the delivery of the imaging beam are simultaneous or alternate (operating the imaging system to 
With regards to claim 19, Kuduvalli discloses a CT detector [0031].
With regards to claim 20, Kuduvalli discloses wherein the second plane is parallel to the first plane (treatment source 1706 and imaging system 1713, 1715 are in different parallel planes; Fig. 17A).
With regards to claim 26, Kuduvalli discloses a treatment device (Fig. 3, 4, 17A), comprising: a treatment assembly including a first radiation source 206/1706 configured to deliver a treatment beam, wherein the treatment beam forms a treatment beam rotation surface during rotation of the first radiation source; a first gantry 216/1716 supporting the first radiation source; an imaging assembly including a second radiation source 213/1713 and a radiation detector 215/1715, the second radiation source being configured to deliver an imaging beam, and the radiation detector being configured to detect at least a portion of the imaging beam [0038] (Claim 37), wherein the imaging beam forms an imaging beam rotation plane during rotation of the imaging assembly; and a second gantry 218/1718 supporting the second radiation source and the radiation detector wherein the second gantry is located within the first gantry (Fig. 2B, 17B); wherein the imaging beam rotation plane intersects with the treatment beam rotation surface such that a portion of a subject is irradiated by the imaging beam and the treatment beam (Fig. 4).
With regards to claim 35, Kuduvalli discloses a treatment device (Fig. 3, 4, 17A), comprising: a treatment assembly including a first radiation source 206/1706  configured to deliver a treatment beam; a first gantry 216/1716 supporting the first radiation source; an imaging assembly including a second radiation source 213/1713 and a radiation detector 215/1715, the second radiation source being configured to deliver an imaging beam [0038] (Claim 37), and the radiation detector being configured to detect at least a portion of the imaging beam; and a second gantry 218/1718 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(s) 16, 17, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuduvalli.
With regards to claims 16 and 17, Kuduvalli does not teach the claimed module. However, those skilled in the art appreciate the importance of providing the proper treatment beam dose in addition to the precise treatment location. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kuduvalli with the claimed module in order to effectively treat the precise region while protecting other healthy areas.
With regards to claim 37, Kuduvalli does not teach the claimed rotation speeds. However, it is noted that such a modification would have been known. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kuduvalli with the claimed rotation speeds in order to ensure proper treatment dose.

Allowable Subject Matter
Claims 7, 10, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art fails to teach: wherein the first radiation source is located within a bore defined by the first gantry, the first radiation source being mounted on an inner side of the first gantry; and wherein a rotation plane of the second gantry is tilted with respect to a rotation plane of the first gantry.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884